                                       Case 3:19-cv-02861-WHA Document 178 Filed 08/05/21 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6

                                   7   MARY CALDWELL, et al.,
                                   8                  Plaintiff,                            No. C 19–02861 WHA

                                   9           v.

                                  10   UNITEDHEALTHCARE INSURANCE                           ORDER GRANTING
                                       COMPANY, et al.,                                     MOTION TO SEAL
                                  11
                                                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                            United seeks to file under seal its new medical policy regarding the treatment of lipedema
                                  14
                                       using liposuction. United seeks to keep the policy non-public until it is officially published.
                                  15
                                       This approach allows time to conduct the standard procedure for rolling out a new policy,
                                  16
                                       including regulatory compliance, developing training materials to educate the community on
                                  17
                                       the use of the policy, and informing the physician and provider community. Keeping the
                                  18
                                       policy sealed avoids confusion.
                                  19
                                            The request to seal the medical policy is temporary, narrowly-tailored, and does not
                                  20
                                       obstruct the public’s understanding of the settlement agreement. Having shown good cause,
                                  21
                                       United’s request to file under seal is hereby GRANTED.
                                  22

                                  23        IT IS SO ORDERED.
                                  24
                                       Dated: August 5, 2021
                                  25

                                  26
                                                                                               WILLIAM ALSUP
                                  27                                                           UNITED STATES DISTRICT JUDGE

                                  28
